Citation Nr: 1724341	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for service-connected chronic lumbosacral strain and degenerative disc disease of the lumbosacral spine (a back disability) from May 25, 2010, forward.

2.  Entitlement to service connection for bronchial asthma as due to contaminated drinking water at Camp Lejeune, North Carolina.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In April 2006, the RO denied the claim of an increased (compensable) rating for the service-connected back disability.  In December 2008, the RO denied the claim of service connection for asthma.

In September 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, in this regard, in the September 2015 decision, the Board granted an increased rating of 40 percent for a back disability prior to May 25, 2010, and remanded the appeal of an increased rating for a back disability from May 25, 2010, forward.  At the time of the September 2015 Board decision, from May 25, 2010, the back disability was rated as noncompensable (0 percent).  In the November 2015 rating decision implementing the September 2015 Board decision, the RO awarded a 40 percent disability rating for a back disability, effective August 19, 2005, forward, to include the appeal period (remanded in the September 2015 Board decision) from May 25, 2010, forward.  As such, the appeal has been characterized as listed on the title page of this decision.

The issues of service connection for bronchial asthma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the increased rating period on appeal from May 25, 2010, forward, the back disability has not manifested in the thoracolumbar spine or the entire spine fixed in flexion or extension (unfavorable ankylosis), or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent for a back disability are not met or approximated from May 25, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, in the September 2015 Board Remand, the AOJ was instructed to obtain the Veteran's current VA treatment records and any private treatment records identified by the Veteran, and to afford the Veteran a new VA examination to assist in determining the nature and severity of the service-connected back disability.  Current VA treatment records are associated with the electronic file.  In a November 2016 correspondence, the Veteran indicated that he had no other information or evidence to submit and requested the AOJ to return the case to the Board for appellate consideration.  The Veteran underwent a VA examination of the back in August 2016 and October 2016.  The August 2016 and October 2016 VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's back disability at the time of the examinations; as such, the August 2016 and October 2016 VA examinations, taken together with the May 2010 VA examination, are adequate for VA purposes.  See Stegall, 11 Vet. App. at 268.

Also, in this regard, during the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of a 40 percent rating for the service-connected back disability for the entire rating period from May 25, 2010.  A 40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  The Veteran does not contend, and the evidence does not show, unfavorable ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for a back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Increased Rating for a Back Disability from May 25, 2010, Forward

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the issue on appeal.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (see also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran contends generally that the service-connected back disability symptoms and impairment more closely approximate the criteria for a higher rating than the disability rating currently assigned during the appeal period.  As discussed above, from May 25, 2010, the back disability is rated at 40 percent disabling.

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been approximated or met from May 25, 2010, forward.  In the May 25, 2010 VA examination of the back, flexion of the lumbar spine was measured at 72 degrees.  Flexion of the lumbar spine was measured at 90 degrees and 25 degrees in August 2016 and October 2016 VA examinations, respectively.  Neither the entire thoracolumbar spine nor the entire spine is fixed in flexion or extension as the May 2010, August 2016, and October 2016 VA examination reports indicate no ankylosis of the thoracolumbar spine.  Because the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a 50 percent schedular rating under the general rating formula for spine disabilities are not met or approximated for any period on appeal from May 25, 2010.  Moreover, as service connection has not been established for a cervical spine disability, there is no legal possibility of establishing ankylosis of the entire spine for a 100 percent schedular disability rating.  See 38 C.F.R. § 4.14 (2016).

Regarding the two methods for rating the back disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran.  Because the evidence does not show physician-prescribed bed rest (i.e., incapacitating episodes) having a total duration of at least 6 weeks during the rating period (from May 25, 2010), there is no increased rating in excess of 40 percent warranted under the rating method based on incapacitating episodes.  Because neither the entire thoracolumbar spine nor the entire spine was fixed in flexion or extension (i.e., unfavorable ankylosis) during the rating period, no increased rating in excess of 40 percent is warranted under the general rating formula for rating spine disabilities.  Regardless of the method for rating the back disability, the criteria for an increased rating for the back disability in excess of 40 percent are not met or approximated for any period from May 25, 2010.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this regard, in a November 2015 rating decision, the RO granted service connection for right and left lower extremity radiculopathy with 10 percent ratings for each lower extremity, effective August 19, 2005.  The Veteran did not appeal the disability ratings (10 percent each) assigned for the left and right lower extremity radiculopathies; therefore, regarding the disability ratings assigned for the left and right lower extremity radiculopathies, the November 2015 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016).

Upon review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against a finding of other neurologic manifestations of the back disability, such as bowel or bladder impairment.  In the May 2010 VA examination report, the VA examiner indicated that the Veteran had a history of urinary incontinence, urinary frequency, and nocturia.  Significantly, the VA examiner did not indicate whether the bladder impairment is a manifestation of the service-connected back disability.  Indeed, the bladder impairment has been attributed to the Veteran's benign prostatic hyperplasia (a nonservice-connected disability).  In an August 2013 VA treatment record, the Veteran reported that he stopped taking the terazosin prescribed for the benign prostatic hyperplasia, and had been having increased urination.  As to the compliant of urinary frequency, the treating medical health professional advised the Veteran to continue taking the prescribed terazosin until new medication for the Veteran's prostate disability becomes available.  In addition, the August 2016 and October 2016 VA examiners explicitly indicated that the Veteran does not have any other neurologic abnormalities or findings related to the back disability, such as bowel or bladder problems.  Given the above, the Board finds that the weight of the evidence is against finding that there is neurological abnormality (associated with the service-connected back disability), such as bowel or bladder impairment, for the assignment of a separate compensable rating.


ORDER

An increased disability rating for chronic lumbosacral strain and degenerative disc disease of the lumbosacral spine in excess of 40 percent from May 25, 2010, forward, is denied.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of service connection for bronchial asthma and entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Service Connection for Bronchial Asthma

VA has acknowledged that persons residing or working at U.S. Marine Corps Base Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefit Administration (VBA) Fast Letter 11-03 (January 11, 2011).  The VOCs include trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  The Veteran contends that asthma is caused by exposure to contaminated water at Camp Lejeune, North Carolina, during military service.  As noted in the September 2015 Board Remand, the record confirms that the Veteran was stationed at Camp Lejeune during the relevant time period.  Therefore, it is presumed that he was exposed to contaminated water while stationed at Camp Lejeune during service.  

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination of the bronchial asthma and a medical opinion was obtained regarding the etiology of the current asthma in July 2016.  The Board first notes that the July 2016 VA examination and opinion were provided by a physician assistant as opposed to a physician as explicitly requested in the September 2015 Board Remand.  See Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Regardless, the VA examiner opined that asthma was less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  Here, the VA examiner's rationale for the opinion appears inconsistent.  While the VA examiner indicated that there is no evidence that TCE can directly induce asthma, but data suggest that TCE can modulate asthma, the VA examiner also indicated that further studies are needed to clarify those observations (from the study) and determine whether TCE can induce or modulate allergic diseases.  In addition, the VA examiner does not offer an opinion regarding the relationship, if any, between the asthma and the other VOCs found in the contaminated water at Camp Lejeune, to include PCE, benzene, and vinyl chloride.  In this regard, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these reasons, an addendum medical opinion is warranted to assist in determining the relationship, if any, between the current asthma and the VOCs found in the contaminated water at Camp Lejeune, to include, but not limited to, TCE, PCE, benzene, and vinyl chloride.

A TDIU

Any decision with respect to the service connection appeal being remanded above may affect the appeal for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection currently on appeal because a hypothetical grant of the pending service connection appeal could significantly change the adjudication of the TDIU issue because such a grant may increase the Veteran's overall combined disability rating percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); therefore, consideration of a TDIU must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of service connection for bronchial asthma and entitlement to a TDIU are REMANDED for the following actions:

1. Other than the physician assistant who conducted the July 2016 VA examination, request that a physician or a medical professional with expertise in contaminants in water and their relationship to medical conditions, such as asthma, review the electronic file and provide an addendum medical opinion as to the bronchial asthma (another examination of the Veteran is not required).  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, and post-service VA and private treatment records, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any current bronchial asthma began/had onset in service or is otherwise etiologically related to service, to include exposure to contaminated water containing VOCs at Camp Lejeune during service, to include, but not limited to, TCE, PCE, benzene, and vinyl chloride?

In rendering the requested opinion, the VA examiner should assume, as fact, that the Veteran has a current diagnosis of bronchial asthma.

The VA examiner should also assume, as fact, that the Veteran was exposed to VOCs in contaminated water at Camp Lejeune during service, to include, but not limited to, TCE, PCE, benzene, and vinyl chloride.

The examiner should address any relationship between the in-service exposure to contaminated water and the current diagnosis of asthma, as suggested by the recent study by the National Academy of Science.  The examiner should reconcile any opinion with all other clinical evidence of record, and particularly, address the findings in the following:

"Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation" Committee on the Review of Clinical Guidance for the Care of Health Conditions Identified by the Camp Lejeune Legislation; Board on the Health of Select Populations; Institute of Medicine (2015)."

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, readjudicate the issues of service connection for bronchial asthma and entitlement to a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


